Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 City National Bank of Sulphur Springs,                 Appeal from the 62nd District Court of
 Appellant                                              Hopkins County, Texas (Tr. Ct. No. CV
                                                        40681). Opinion delivered by Chief Justice
 No. 06-15-00013-CV         v.                          Morriss, Justice Moseley and Justice
                                                        Burgess participating.
 John Alexander Smith, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and render a take-nothing
judgment in favor of the Appellant.
       We further order that the appellee, John Alexander Smith, pay all costs of this appeal.


                                                       RENDERED MAY 4, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk